THE THIRTEENTH COURT OF APPEALS

                                   13-13-00594-CV


                     In Re B.L.B, P.M.B., & C.K.B., minor children


                                 On Appeal from the
                      22nd District Court of Hays County, Texas
                              Trial Cause No. 07-0225


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed in part and the

cause remanded to the trial court. The Court orders the judgment of the trial court

REVERSED IN PART and REMANDED for further proceedings consistent with its

opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.



May 22, 2014